           Case 1:16-cr-10137-LTS Document 356 Filed 08/07/19 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
UNITED STATES OF AMERICA,            )
                                     )
v.                                   )  Criminal Action No. 16-10137-LTS
                                     )
KENNETH BRISSETTE and                )
TIMOTHY SULLIVAN                     )
                                     )

              ORDER ON RELEASE OF JUROR NAMES AND ADDRESSES

                                          August 7, 2019


SOROKIN, J.

       A reporter for the Boston Globe has requested orally of the Courtroom Deputy a list of

the names and addresses of the jurors in this case. Release of such information after the verdict

in a criminal case is generally required under this Court’s Jury Plan, as construed by the Court of

Appeals, absent extraordinary circumstances that are not present in this case. See generally

United States v. Chin, 913 F.3d 251 (1st Cir. 2019). However, a one-week delay may be

“acceptable,” id. at 261, and, “[i]n a case that has received considerable news coverage,” such a

brief delay affords jurors “a short breathing space to reflect on the experience of jury service and,

after consultation with family and friends, determine what, if anything, the juror wishes to

discuss with the press,” without injuring “the values to be furthered by a searching press

inquiry.” United States v. Doherty, 675 F. Supp. 719, 725 (D. Mass. 1987). 1

       Accordingly, in light of the high-profile nature of this case, the amount of press attention

it has garnered to date, the length of the trial, and the jurors’ expressed concerns about media



       1
        Judge Young’s decision in Doherty was cited favorably in In re Globe Newspaper Co.,
920 F.2d 88, 96 (1st Cir. 1990), and left intact by Chin, 913 F.3d at 261.
         Case 1:16-cr-10137-LTS Document 356 Filed 08/07/19 Page 2 of 2




inquiries during their deliberations, the Globe reporter’s request is ALLOWED, and a list of

juror names and addresses will be published on the docket in this matter on August 14, 2019.

                                                    SO ORDERED.

                                                     /s/ Leo T. Sorokin
                                                    United States District Judge




                                                2
